UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1235


PATRICIA A. PRESCOTT,

                   Plaintiff - Appellant,

             v.

PHH MORTGAGE CORPORATION; PROFESSIONAL FORECLOSURE
CORPORATION OF VIRGINIA; SHAPIRO, BROWN & ALT, LLP, f/k/a Shapiro
& Burson; LOGS CORPORATION; GERALD SHAPIRO, Principal; JOHN
BURSON, Principal; GERALD ALT, Principal; KRISTINE BROWN, Principal;
SPROUSES CORNER, L.L.C.; J. CABELL METTS, III; R. ALAN ANDERSON,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, District Judge. (3:16-cv-00288-REP)


Submitted: May 23, 2017                                       Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia A. Prescott, Appellant Pro Se. J.P. McGuire Boyd, Jr., WILLIAMS MULLEN,
Richmond, Virginia; John MacDonald Robb, III, LECLAIR RYAN, PC, Richmond,
Virginia; Lisa Hudson Kim, SAMUEL I. WHITE, PC, Virginia Beach, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Patricia A. Prescott appeals the district court’s order dismissing her complaint. We

have reviewed the record and find no reversible error. Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by the district court. Prescott

v. PHH Mortgage Corp., No. 3:16-cv-00288-REP (E.D. Va., Feb. 2, 2017). In light of our

decision to affirm the judgment of the district court, we deny Appellee PHH Mortgage

Corporation’s motion to dismiss. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




                                            3